City of San Antonio and Chief
                                                                                 /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 1, 2015

                                      No. 04-15-00097-CV

                                       Brian MCENERY,
                                            Appellant

                                                v.

                    CITY OF SAN ANTONIO and Chief Charles N. Hood,
                                    Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-06603
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        The appellant’s brief was originally due to be filed on June 1, 2015. The appellant’s first
motion for extension of time was granted, extending the deadline for filing the brief to July 1,
2015. On June 30, 2015, the appellant filed a motion requesting an additional extension of time
to file the brief until July 31, 2015, for a total extension of sixty days. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT
WILL BE GRANTED. The Appellant’s brief must be filed by July 31, 2015.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court